Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 5-6, 14-15 and 23-24 have been cancelled.
4. Claims 1, 10 and 19 have been amended. 
5. Claims 1-4, 7-13, 16-22 and 25-27 are re-numbered as claims 1- 21 are pending.
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher F. Regan on March 18, 2022 to amend claims 1, 10, 19 and at the same time to cancel claims 5, 14 and 23.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 1, 5, 10, 14, 19 and 23 as follows: 
        
(Proposed amendment) A radio frequency (RF) communications system comprising:
	an RF transmitter comprising
	multicarrier transmitter circuitry configured to transmit in a plurality of frequency bands over a frequency range and with selectable spreading, the multicarrier transmitter circuitry comprising 
	a plurality of modulators, 
	a plurality of spreading stages coupled downstream from the plurality of modulators, and 
	a plurality of filters coupled downstream from the plurality of spreading stages, and
	a controller configured to selectively transmit real information over at least one of the plurality of frequency bands 
	an RF receiver configured to receive the real information from the RF transmitter. 
                         
                          5.  (Canceled).

            10.(Proposed amendment) A radio frequency (RF) transmitter comprising: 
multicarrier transmitter circuitry configured to transmit in a plurality of frequency bands over a frequency range and with selectable spreading, the multicarrier transmitter circuitry comprising 
	a plurality of modulators, 
	a plurality of spreading stages coupled downstream from the plurality of modulators, and 
	a plurality of filters coupled downstream from the plurality of spreading stages; and 
	a controller configured to selectively transmit real information over at least one of the plurality of frequency bands with spreading, and to selectively transmit fake information within the frequency range without spreading.
             14.  (Canceled). 
             
             19.  (Proposed amendment) A method of operating a radio frequency (RF) transmitter comprising: 
	transmitting from multicarrier transmitter circuitry in a plurality of frequency bands over a frequency range and with selectable spreading, the multicarrier transmitter circuitry comprising 
	a plurality of modulators, 
	a plurality of spreading stages coupled downstream from the plurality of modulators, and 
	a plurality of filters coupled downstream from the plurality of spreading stages; and 
	operating a controller to selectively transmit real information over at least one of the plurality of frequency bands with spreading, and to selectively transmit fake information within the frequency range without spreading.


            Allowable Subject Matter
6. Claims 1, 10 and 19 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 19 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 8-10 of the Remarks, filed on January 4, 2022, and dependent claims 2-4, 7-9, 11-13, 16-18, 20-22 and 25-27 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Kuroda (US pat. No 20170332280) prior art of record teaches an RF transmitter comprising
	multicarrier transmitter circuitry configured to transmit in a plurality of frequency bands over a frequency range and with selectable spreading.     
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 10 and 19: the multicarrier transmitter circuitry comprising a plurality of modulators, a plurality of spreading stages coupled downstream from the plurality of modulators, and a plurality of filters coupled downstream from the plurality of spreading stages; and a controller configured to selectively transmit real information over at least one of the plurality of frequency bands with spreading, and to selectively transmit fake information within the frequency range without spreading.
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MACKEY, US20210168616, title “ Communications system having multiple carriers with selectively transmitted real information and fake information and associated methods. “
Goldenstein, US20190179861, title “ Containing disinformation spread using customizable intelligence channels “

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

Date: 3/18/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438